Exhibit 10.4

   

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

This Amendment No. 4 to Loan and Security Agreement (“Amendment”) is made on
November 8, 2013 (“Amendment No. 4 Effective Date”) between Biolase, Inc., a
Delaware corporation (“Borrower”) and Comerica Bank, a Texas banking association
(“Bank”).

Borrower and Bank entered into a Loan and Security Agreement dated May 24, 2012,
as amended by Amendment No. 1 to Loan and Security Agreement dated August 6,
2012, Amendment No. 2 to Loan and Security Agreement dated May 7, 2013, and
Amendment No. 3 to Loan and Security Agreement dated September 6, 2013 (“Loan
Agreement”) providing terms and conditions governing certain loans and other
credit accommodations extended by Bank to Borrower (“Obligations”).  Borrower
and Bank have agreed to amend the terms of the Loan Agreement as provided in
this Amendment.  

Accordingly, Borrower and Bank agree as follows:

 

1.

Capitalized Terms.  In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Loan Agreement.

 

2.

Amendments.  The Loan Agreement is amended as follows:

(a)  Section 6.7(a) is amended to read in its entirety as follows:

“(a) Liquidity.

(i) Liquidity Ratio.  As of the end of each month, commencing with the month
ending November 30, 2013, a ratio of (i) cash plus Eligible Accounts plus
Eligible Ex-Im Accounts plus Inventory Reliance Amount to (ii) the outstanding
principal amount of the Obligations, at not less than the following for the
associated measurement dates:

   

 

Measurement Dates

Liquidity Ratio

November 30, 2103 and December 31, 2013

2.00:1.00

January 31, 2014

2.25:1.00

February 28, 2014, and each succeeding month

2.75:1.00

For this purpose, “Inventory Reliance Amount” means, on any date of
determination, the sum of (1) the amount determined under part (b) of the
Borrowing Base (being the portion attributable to Eligible Inventory) plus
(2) the amount available to be borrowed under the Ex-Im Facility Loans based
upon Eligible Export-Related Inventory as defined in the Ex-Im Facility
Documents.  

(ii) Liquid Assets. As of the end of each month, commencing with November 30,
2013, maintain Liquid Assets at not less than $1,000,000.00.  ”

(a) Section 6.7(b) is amended to read in its entirety as follows:

“(b) EBITDA.  As of the end of each fiscal quarter, commencing with the fiscal
quarter ending December 31, 2013, an EBITDA of not less than the amount set
forth below for the applicable measurement date, measured in each case for the
three (3) months then-ending:

   

 

Measurement Date

Minimum EBITDA

December 31, 2013

-$500,000.00

March 31, 2014

-$2,000,000.00

June 30, 2014

-$2,000,000.00

September 30, 2014 and thereafter

[to be determined by Bank]”

   

       

 

 - 4 - 

   

21,677,669.3\125055-01016







--------------------------------------------------------------------------------

   

(a) Section 6.12 is amended to read in its entirety as follows:

“6.12 Minimum Equity Event.  Borrower shall receive New Equity totaling at least
$3,000,000.00 after November 8, 2013, and before March 1, 2014.”

(b) Exhibit A is amended to add the following term and its definition in
appropriate alphabetical order:

“Liquid Assets” means cash, cash equivalents, and readily marketable securities
which are not subject to any security interest, lien or encumbrance.

(d) Exhibit E (the form of Compliance Certificate) is amended entirely to be in
the form of attached Amended Exhibit E.

 

3.

Representations.  Borrower represents and agrees that:

(a) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Loan Agreement and in each of the Loan Documents
remain true and correct in all respects, except to the extent that they
expressly speak as of a specific prior date, and (ii) the covenants set forth in
the Loan Agreement continue to be satisfied in all respects, and are legal,
valid and binding obligations with the same force and effect as if entirely
restated in this Amendment.

(b) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms, and
will not conflict with or violate any of Borrower’s organization documents or
any agreement, instrument, law, or order to which Borrower or any material
portion of its assets is subject or bound.  

(c) The corporate resolutions delivered to Bank on or about May 24, 2012 remain
in full force and effect, have not been amended, repealed or rescinded in any
respect and may continue to be relied upon by Bank until written notice to the
contrary is received by Bank, the officers named therein continue to hold those
offices, and Borrower continues to be in good standing under the laws of the
State of Delaware.  

(d) Except for events or conditions for which Bank has given or is concurrently
giving its written waiver, no Event of Default exists or has occurred and is
continuing uncured or unwaived as of the Effective Date.  

4. Waiver.  Borrower acknowledges that it is not in compliance with the Loan
Agreement because it has failed to comply with Section 6.7(b) [EBITDA] as of
September 30, 2013 (“Identified Non-Compliance”).  Bank waives any default or
Event of Default under the Loan Agreement arising out of the Identified
Non-Compliance as of the stated date, but not at or for any subsequent time or
period, provided, however, that if Borrower fails to comply with any of the
provisions of Section 6.7 as of December 31, 2013 (a “2013 FYE Financial
Covenant Default”) without limiting or restricting any other right or remedy
that Bank may have in that event:

(a) Borrower will be obligated to pay Bank a default fee equal to the rate of
interest that would have been applicable to the Revolving Line following the
Identified Default minus the interest actually accrued and paid on the
outstanding amount of the Revolving Line for the period from October 1, 2013,
through December 31, 2013 (being 5.00% multiplied by the daily average
outstanding amount under the Revolving Line during that period multiplied by 92
and divided by 360), such default fee to be payable on Bank’s demand; and   

(b) Effective on January 1, 2014, the outstanding amounts of the Revolving Line
will bear interest at the rate applicable thereto after the occurrence of an
Event of Default.

This provision is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the Identified
Non-Compliance, and the Bank does not intend to waive or consent to any
subsequent defaults by Borrower for failure to company with Section 6.7(b) of
the Loan Agreement.

5. Conditions Precedent.  The effectiveness of this Amendment is subject to
Bank’s receipt of or Borrower’s satisfaction of all of the following:

(a) this Amendment;

(b) execution and delivery by the Guarantors of the Acknowledgement and Consent
of Guarantors as set forth below;



 

-  2  -

   

21,677,669.3\125055-01016





--------------------------------------------------------------------------------

   

(c) execution and delivery by Borrower of a Warrant in favor Bank for the
purchase of 100,000 shares of Borrower’s common stock with a term of five years
and an exercise price of $2.00 per share.

(d) payment of an amendment fee of $10,000.00; and

(e) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.

6. No Other Changes.  Except as specifically provided in this Amendment, it does
not vary the terms and provisions of any Loan Documents.  This Amendment shall
not impair the rights, remedies, and security given in and by the Loan
Documents.  The terms of this Amendment shall control any conflict between its
terms and those of the Loan Agreement.

7. Ratification.  Except for the modifications under this Amendment, the parties
ratify and confirm the Loan Agreement and the Loan Documents and agree that they
remain in full force and effect.

8. Further Modification; No Reliance.  This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank.  In executing
this Amendment, Borrower is not relying on any promise or commitment of Bank
that is not in writing signed by Bank.  This Amendment shall not be more
strictly construed against any one of the parties as compared to any other.  

9. Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

10. Governing Law.  The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.

11. No Defenses.  Borrower acknowledges, confirms, and warrants to Bank that as
of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, this Amendment, the Loan Agreement, the Loan Documents and/or the
individual advances under the Indebtedness, or against any of the indebtedness
evidenced or secured thereby.  

12. Expenses.  Borrower shall promptly pay all reasonable and actually incurred
out-of-pocket fees, costs, charges, expenses, and disbursements of Bank incurred
in connection with the preparation, execution, and delivery of this Amendment,
and the other documents contemplated by this Amendment.

13. Counterparts.  This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.

[end of amendment—signature page follows]

   

   

   

   

   

   

               

 

 - 3 - 

   

21,677,669.3\125055-01016







--------------------------------------------------------------------------------

   

This Amendment No. 4 to Loan and Security Agreement is executed and delivered as
of the Amendment No. 4 Effective Date.

 

Comerica Bank

By: /s/ Lake T. McGuire

Name: Lake T. McGuire

Title: Vice President

Biolase, Inc.

By: /s/ Frederick D. Furry

Name:  Frederick D. Furry

Title:  Chief Financial Officer  

   

Acknowledgement and Consent of Guarantors

Each of the undersigned has guaranteed the payment and performance of the
Obligations by Borrower pursuant to Guaranty dated May 24, 2012.  Each of the
undersigned (a) acknowledges and consents to the execution, delivery and
performance of the foregoing Amendment No. 4 to Loan and Security Agreement, and
(b) agrees that (i) its guaranty remains in full force and effect and (ii) it
has absolutely no defenses, claims, rights of set-off, or counterclaims against
Bank under, arising out of, or in connection with, the foregoing Amendment No. 4
to the Loan and Security Agreement, the Loan Agreement, its guaranty, or the
other Loan Documents.  Each of the undersigned further represents that it is in
compliance with all of the terms and conditions of its guaranty.

Dated as of November 8, 2013.

   

 

BL II Acquisition Inc.

   

By: /s/ Frederick D. Furry

Name:  Frederick D. Furry

Title:  Chief Financial Officer  

BL Acquisition Corp.

   

By: /s/ Frederick D. Furry

Name:  Frederick D. Furry

Title:  Chief Financial Officer  

   

   

   

       

 

- 4 -

   

21,677,669.3\125055-01016



--------------------------------------------------------------------------------